


SECOND AMENDMENT
 
TO
 
LOAN AGREEMENT
 
 


 
THIS SECOND AMENDMENT TO LOAN AGREEMENT (“Second Amendment”), is made and
entered into as of this 15th day of November, 2011, by and between Daktronics,
Inc. (“Borrower”) and Bank of America, N.A. (“Lender”).
 
RECITALS
 
A.  
On or about December 23, 2010, the parties entered into a Loan Agreement which
described the terms and conditions under which Lender would make available to
Borrower the Revolving Loan.  On or about February 1, 2011, the parties entered
into a First Amendment to Loan Agreement.

 
B.  
The parties are in mutual agreement that the Loan Agreement should be amended as
provided herein.

 
NOW, THEREFORE, based on the mutual covenants and other consideration contained
herein, the parties agree to amend the Loan Agreement as follows:
 
1.  
Definitions.  The definition of Revolving Loan Maturity Date appearing in
Section 1.1 Defined Terms is amended as follows:  “Revolving Loan Maturity
Date”:  November 15, 2012.

 
2.  
Revolving Loan.  Section 2.1 Revolving Loan,  is amended to read as follows:
“Upon the terms and subject to the conditions hereof, Lender agrees to make
available a revolving loan (the “Revolving Loan”) to Borrower of Twenty Million
and No/100 Dollars ($20,000,000.00) on the date of this Second
Amendment.  Borrower may obtain advances, prepay and obtain new advances under
the Revolving Loan, subject to the prepayment provisions of Section 2.2.  Lender
also agrees to made available to the Foreign Subsidiaries letters of credit,
multicurrency borrowings and bank guarantees (“Alternative Borrowing”), in an
amount not to exceed the Revolving Loan amount, it being understood and agreed
that the amount available to be borrowed under the Revolving Loan shall be
correspondingly reduced by the face amount of all Alternative Borrowing
issued.  Lender shall charge an origination fee equal to a per annum basis of
0.50% of the face amount of any international letters of credit issued
hereunder, payable in advance quarterly on the last day of the prior calendar
quarter, as well as charge its standard issuance, documentation and examination
fees therefore.  All Alternative Borrowing shall have an expiration date no
later than twenty four (24) months from the date of issuance.  Lender shall have
no obligation to issue Alternative Borrowing, or to amend, extend, renew or
replace any Alternative Borrowing, unless it is in form and substance acceptable
to Lender.  The Alternative Borrowing shall be guaranteed by Borrower’s Guaranty
dated December 23, 2010 and the reference therein to the Loan in the principal
amount of $10,000,000.00 shall be deemed amended to the $20,000,000.00 Revolving
Loan described herein.

 
3.  
Revolving Note.  The Revolving Loan as amended pursuant to Paragraphs 1 and 2 of
this Second Amendment shall be evidenced by a Revolving Note dated of even date
herewith.

 
4.  
Financial Covenants.  Section 5.11 Financial Covenants, is amended to delete the
dividend restriction contained therein, and such section shall now read as
follows:

 
“Basic Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a Basic
Fixed Charge Coverage Ratio of at least 2.0:1.0 tested on an annual basis as of
the end of each fiscal year.  “Basic Fixed Charge Coverage Ratio” means the
ratio of (a) EBITDA minus the sum of (i) any dividends or other distributions
(with the exception of the special cash dividend of $0.50 per share of common
stock to be paid at the end of the second quarter of fiscal year 2011), (ii) a
reserve for maintenance capital expenditures in the amount of $6,000,000.00, and
(iii) tax expense to (b) all required principal and interest payments with
respect to Indebtedness (including but not limited to all payments with respect
to capitalized lease obligations of Borrower.)  “EBITDA” means for any period of
determination, the net income of Borrower before deductions for income taxes,
interest expense, depreciation and amortization, all as determined in accordance
with GAAP.  “Indebtedness” means all interest-bearing obligations, including
those represented by bonds, debentures, or other debt securities, except
principal reductions on the Revolving Note.
 
Funded Debt to EBITDA Ratio.  Maintain on a consolidated basis a ratio of Funded
Debt to EBITDA not exceeding 1.00:1.0 tested on a fiscal quarterly
basis.  “Funded Debt” means all interest bearing obligations, including those
represented by bonds, debentures, or other debt securities, excluding any
long-term contractual obligations related to marketing transactions whose source
of payment is underlying advertising agreements.  This ratio will be calculated
at the end of each reporting period for which Lender requires financial
statements from Borrower, using the results of the twelve-month period ending
with that reporting period.”
 
5.  
Borrower’s Reaffirmation of Agreements.  Borrower herein reaffirms with Lender
its agreements and obligations under the Loan Agreement and other loan documents
executed in connection therewith and acknowledges that except for the
modifications made herein, in all other respects   the Loan Agreement and other
related loan documents remain in full force and effect, and that a default
hereunder shall constitute a default thereunder.

 
6.  
Waiver of Claims.  Borrower waives and releases all known or unknown, absolute
or contingent, claims, defenses, set-offs or counterclaims against Lender or its
shareholders, directors, officers, employees and agents existing as of the date
of this Second Amendment.

 
7.  
Costs.  All attorneys’ fees and expenses incurred by Lender with respect to the
preparation of this Second Amendment shall be paid by Borrower.

 
8.  
Acknowledgment.  Borrower hereby acknowledges receipt of a copy of this Second
Amendment.

 
IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.
 
IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the date first written above.
 
BORROWER:
 
BANK:
Daktronics, Inc.
 
Bank of America, N.A.
           
By: /s/ James B. Morgan
 
By:  /s/ Michael T. Letsch
Name: James B. Morgan
 
Name: Michael T. Letsch
Title: Chief Executive Officer
 
Title: Vice President
     
By: /s/ William R. Retterath
   
Name: William R. Retterath
   
Title: Chief Financial Officer
   


 
 

--------------------------------------------------------------------------------

 






















